Case 19-13278-KHK     Doc 63        Filed 08/18/20 Entered 08/18/20 17:45:30   Desc Main
                                   Document      Page 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                           (ALEXANDRIA DIVISION)


 MICHAEL N. HANDBERG,

             Plaintiff/Creditor,

       v.
                                                            Chapter 7
 THE MORGAN CENTER, INC,                                    Case No. 1:19-KHK-13278
                                                            Consolidated Cases
 and                                                        Hon. Klinette H. Kindred

 NORTHERN VIRGINIA ADVOCACY
 COUNSELING, INC.

             Defendants/Debtors.



            MOTION FOR CONTINUANCE OF OBJECTIONS HEARING


                                                        J. Chapman Petersen, VSB #37225
                                                        David L. Amos, VSB #87271
                                                        CHAP PETERSEN &
                                                        ASSOCIATES, PLC
                                                        3970 Chain Bridge Road
                                                        Fairfax, Virginia 22030
                                                        (571) 459-2510 – Direct dial
                                                        (571) 459-2307 – Facsimile
                                                        jcp@petersenfirm.com
                                                        dla@petersenfirm.com

                                                        Counsel for Michael Handberg
Case 19-13278-KHK        Doc 63       Filed 08/18/20 Entered 08/18/20 17:45:30       Desc Main
                                     Document      Page 2 of 4



       COMES NOW the Plaintiff/Creditor, Michael Handberg (“Mr. Handberg”), by counsel,

who hereby states the following in support of his Motion For Continue of the Objections Hearing

currently set for August 25, 2020:

                                             FACTS

       1.      On April 10, 2020, Campbell Flannery, P.C. (the “Firm”) filed Claim #3 for an

amount of $80,755.61 (“Claim #3-1”).

       2.      On May 8, 2020, Mr. Handberg filed an objection to Claim #3-1. ECF No. 45.

       3.      On June 25, 2020 the Firm filed an Amended Claim for an amount of $78,423.11

(“Claim #3-2”).

       4.      In connection with Claim #3-2, the Firm filed a Supplement to the Proof of Claim.

See ECF Docket No. (“ECF No.”) 53.

       5.      On June 25, 2020, the Firm filed a Notice of Hearing in connection with the

objection filed by Mr. Handberg (ECF No. 45), setting the objections hearing for August 4, 2020

(the “Objections Hearing”). ECF No. 54.

       6.      Since then, the matter has been reassigned to the Honorable Klinette H. Kindred.

ECF No. 55.

       7.      On July 22, 2020, the Court issued an order continuing the Objections Hearing to

August 25, 2020. ECF No. 57.

       8.      Prior to the issuance of that order, undersigned counsel had a pretrial hearing

scheduled in a separate matter in Loudoun County Circuit Court already set for August 25, 2020.

       9.      On August 14, 2020, Mr. Handberg, by counsel, filed a Motion for Rule 2004

Examination of the Firm and a Memorandum in Support of the Motion. ECF Nos. 59-60.




                                                1
Case 19-13278-KHK        Doc 63     Filed 08/18/20 Entered 08/18/20 17:45:30            Desc Main
                                   Document      Page 3 of 4



       10.     Undersigned counsel’s associate sought the consent of the Firm and the Trustee in

this matter to have the Objections Hearing continued to that it could first conduct a Rule 2004

Examination.

       11.     The Firm refused to consent to the continuance and requested that it be deposed as

soon as this Thursday, August 20, 2020.1

                                              LAW

       12.     “A motion for a continuance is within the district court's discretion; the court's

decision is reviewed for abuse of that discretion.” Berry v. Gutierrez, 587 F.Supp. 2d 717, 722

(E.D. Va. 2008) (citing United States v. Speed, 53 F.3d 643, 644 (4th Cir. 1995)).

                                           ARGUMENT

       13.     Given the Supplement to the Proof of Claim (Claim #3-2), the supporting

documents thereto (ECF No. 53), the pending Motion for Rule 2004 Examination of the Firm (ECF

Nos. 59-60), and undersigned counsel’s obligation to appear in another matter prior to the issuance

of the continuance order (ECF No. 57), good cause exists to continue the Objections Hearing until

the Motion for Rule 2004 Examination is ruled upon and, subject to this honorable court’s ruling,

the examination is conducted.




1
        However, undersigned counsel is in a special session before the General Assembly in
Richmond, Virginia until at least the close of business this Thursday, August 20, 2020. Further,
undersigned counsel has another federal hearing set for this Friday, August 21, 2020, in the Eastern
District of Virginia (Alexandria Division), a final pretrial conference set for Monday, August 24,
2020, a trial set for Wednesday, August 26, 2020, another trial set for Thursday, August 27, 2020,
and motions set for Friday, August 28, 2020, all of which matters undersigned counsel is intimately
involved with. Due to the aforementioned obligations, undersigned counsel cannot be available at
least until the week of Monday, August 31, 2020.


                                                 2
Case 19-13278-KHK          Doc 63    Filed 08/18/20 Entered 08/18/20 17:45:30         Desc Main
                                    Document      Page 4 of 4



       WHEREFORE, for the foregoing reasons, Michael Handberg respectfully requests that the

Court grant this Motion to Extend by setting the Objections Hearing for either September 29, 2020

or October 20, 2020 and for such other and further relief as this Court deems necessary.


Dated: August 18, 2020                                      Respectfully submitted,
                                                            Michael N. Handberg
                                                            By Counsel

By:         /s/ J. Chapman Petersen |
J. Chapman Petersen, VSB #37225
David L. Amos, VSB #87271
CHAP PETERSEN & ASSOCIATES, PLC
3970 Chain Bridge Road
Fairfax, Virginia 22030
(571) 459-2510 – Direct dial
(571) 459-2307 – Facsimile
jcp@petersenfirm.com
dla@petersenfirm.com

Counsel for Michael Handberg



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 18 day of August 2020, I hereby filed the foregoing with the

Court’s CF/ECF system, thereby causing a copy of this foregoing document to be served upon the

registered participants:

                                     /s/ J. Chapman Petersen
                                       J. Chapman Petersen




                                                3
